United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2060
                                  ___________

B. J. G., by and through her next friend *
Elizabeth McCray,                        *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Missouri.
St. Charles County Sheriff; Francis      *
Howell School District; Juvenile         * [UNPUBLISHED]
Justice Center,                          *
                                         *
              Appellees.                 *
                                    ___________

                            Submitted: November 4, 2010
                               Filed: November 9, 2010
                                ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Elizabeth McCray, on behalf of her minor child B.J.G., appeals the district
court’s1 dismissal of her 42 U.S.C. § 1983 action under Federal Rule of Civil
Procedure 12(b)(6). Upon careful de novo review, see Carter v. Arkansas, 392 F.3d
965, 968 (8th Cir. 2004), we conclude that dismissal was proper for the reasons the


      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
district court stated. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny as
moot appellee Francis Howell School District’s motion to strike McCray’s reply brief.
                        ______________________________




                                         -2-